Citation Nr: 1636401	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis, prior to March 11, 2011.

2.  Entitlement to a TDIU on a schedular basis from March 11, 2011.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied claims for increased disability ratings.  The claim is now in the jurisdiction of the Roanoke, Virginia, RO.

This case was previously before the Board in January 2014, at which time it was found that entitlement to TDIU was inherent in the appeals for increased disability ratings under the holdings of Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue was remanded for further development, to include providing the Veteran with an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Board notes that effective March 11, 2011 the Veteran was awarded a 100 percent rating for his service-connected posttraumatic stress disorder (PTSD).  While Bradley v. Peake, 22 Vet. App. 280 (2008) held that TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  However, in this case there is no other disability that would meet the percentage requirements that will be discussed in more detail in the body of this decision.  Accordingly, the issue is appropriately limited as noted on the title page.

The issue of entitlement to TDIU on an extraschedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if any further action on his part is required.


FINDING OF FACT

Prior to March 11, 2011, the Veteran's service-connected disabilities consisted of degenerative disc disease of the lumbar spine, evaluated as 20 percent disability; and, left eye corneal opacities with blepharitis and photophobia, evaluated as 10 percent disabling; his combined rating was 30 percent.


CONCLUSION OF LAW

The criteria for an award of TDIU on a schedular basis were not met prior to March 11, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 2016, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2010, February 2016, and March 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Facts and Analysis

The Veteran's service connected disabilities during the appeals period (November 2006 to March 2011) consisted of corneal opacities of the left eye with blepharitis and photophobia, rated as 10 percent disabling, and degenerative disc disease of the lumbar spine, rated as 0 percent (noncompensably) disabling from February 1979 to June 2000 and 20 percent disabling from June 2000 to October 2011.  His combined disability rating was 30 percent for the relevant appeals period.  

In this instance, the schedular criteria for entitlement to TDIU have not been met, inasmuch as the Veteran's combined disability rating for the relevant appeals period was only 30 percent.  Therefore, TDIU on a schedular basis is denied.  38 C.F.R. § 4.16.  The question of entitlement to TDIU on an extraschedular basis is addressed in the REMAND below.


ORDER

Entitlement to TDIU on a schedular basis prior to March 11, 2011 is denied.


REMAND

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The record shows that the Veteran has repeatedly asserted that he stopped working in 1992 or 1994 because of his back problems and problems with his vision.  Both of these disabilities are service connected.  Specifically, the Veteran's degenerative disc disease was rated as 0 percent (noncompensably) disabling from February 1979 to June 2000, 20 percent disabling from June 2000, to October 2011 and 40 percent disabling thereafter.  His corneal opacities of the left eye with blepharitis and photophobia have been rated as 10 percent disabling since February 1979.  Because the Veteran has been granted service connection for posttraumatic stress disorder (PTSD) rated as 100 percent disabling effective March 11, 2011, the appeals period here is from November 15, 2006 (the date of receipt of his increased disability claim) to March 11, 2011 (the effective date of the 100 percent rating).  Thus, the question before the Board is whether the Veteran's service connected back and vision disabilities rendered him incapable of engaging in substantially gainful employment at any point during that period.

Two other aspects of an unemployability claim that must be considered is the Veteran's level of education and his work experience.  The Board must determine whether the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment to which he is suited by virtue of his education and experience.  The Veteran's age is not a factor for consideration in an unemployability claim.  In this instance, the record shows that the Veteran's education level is two years of college and he has worked as a long-distance truck driver, as a mechanic, and as a tow truck operator.  

In this instance, although the Veteran asserts that his eyesight has been worsening over the years and the Board accepts these statements as competent and credible, the specific visual impairments he cites are not related to his service-connected eye disability.  The January 2007 and March 2016 VA examinations both noted the corneal scarring of the Veteran's eyes as a result of the in-service incident, but described them as "not visually significant."  The Veteran's other difficulties with his vision, including his need for bifocal prescription eyeglasses, were separate from the service-connected disability.  The March 2016 VA examiner offered the opinion that the Veteran's eye disability would not represent a barrier to gainful employment.

The Veteran's low back disability, however, does impose significant restrictions on his ability to function in ways which would be relevant in a work setting.  The Veteran has said that he is unable to maintain employment sufficiently steady to support himself.  He has said that he has to be very cautious in order to minimize his pain which left him "unable to walk without assistance, stand erect fully or even bend over for an undetermined periods of time."  He reported that he gets relief from pain medication, but the only medication strong enough to actually relieve the pain left him drugged to the point where he could do nothing much except sleep.  
 
At the January 2007 VA examination the Veteran reported weakness and stiffness in his back, with pain down both legs continuously.  He said that his pain had reached the point where he could not maintain gainful employment and stopped working in 1994.  He did not take any pain medication.  He reported that sometimes his pain was bad enough that he needed to sit down or stand or lie down on a firm mattress in order to relieve the pain.  He occasionally wore a back brace.  He stated that he could only stand for 10 minutes at a time, could walk up to one-eighth of a mile, that he was unsteady, and that he occasionally fell even when walking on level surfaces.  He had limited range of motion, including flexion to only 60 degree and combined range of motion of 195 degrees.  

The February 2016 VA examination included findings of radiculopathy that were not noted during the appeals period, but included an opinion on the Veteran's ability to work which is relevant.  Specifically, the examiner noted that the Veteran's limitations included walking no more than one-eighth of a mile and standing no more than 10 minutes.  The examiner stated that these limitations could impact his ability to lift, carry, push, pull, walk, stand, bend, twist, squat, climb, and drive, but would not limit his ability to grasp, grip, type, reach, overhead, write, or answer a telephone.

Based on all of the evidence set forth above and considering the Veteran's education level and work history, the Board finds that referral to the Director of Compensation Services for consideration of entitlement to TDIU on an extraschedular basis is appropriate.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Submit the claims file to the Director of Compensation Services for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


